  Case 20-01220         Doc 31     Filed 04/23/20 Entered 04/23/20 15:30:33            Desc Main
                                     Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                           )
                                                 )
PETAR SCOPU                                      ) CASE NO.: 20-01220-DRC
                                                 )
DEBTOR                                           ) JUDGE: DONALD R. CASSLING
                                                 )


    NATIONSTAR MORTGAGE LLC D/B/A MR. COOPERNOTICE OF DEBTOR'S
       REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC

         Now comes Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”), by and through
undersigned counsel, and hereby submits Notice to the Court of the Debtor's request for
mortgage payment forbearance based upon a material financial hardship caused by the
COVID-19 pandemic.
         The Debtor recently contacted (Creditor) requesting a forbearance period of six (6) months
and has elected to not tender mortgage payments to Creditor that would come due on the
mortgage starting April 1, 2020 through September 1, 2020.       Creditor, at this time, does not
waive any rights to collect the payments that come due during the forbearance period.
         Per the request, Debtor will resume mortgage payments beginning October 1, 2020 and
will be required to cure the delinquency created by the forbearance period (“forbearance
arrears”).    Creditor has retained undersigned counsel to seek an agreement with Debtor
regarding the cure of the forbearance arrears and submit that agreement to the Court for
approval.     If Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor
reserves it rights to seek relief from the automatic stay upon expiration of the forbearance period.
                                                Respectfully submitted,

                                                /s/Toni Townsend
                                                Toni Townsend
                                                Counsel for Creditor
                                                McCalla Raymer Leibert Pierce, LLC
  Case 20-01220         Doc 31     Filed 04/23/20 Entered 04/23/20 15:30:33          Desc Main
                                     Document     Page 2 of 2




                                                    Bankruptcy Case No.: 20-01220-DRC
 In Re:                                             Chapter:             13
          Petar Scopu                               Judge:               Donald R. Cassling

                                   CERTIFICATE OF SERVICE

      I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1 N. Dearborn Suite 1200,
Chicago, IL 60602, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Petar Scopu
559 Justina Street
Hinsdale, IL 60521

David H Cutler                                 (served via ECF Notification)
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Tom Vaughn, Trustee                            (served via ECF Notification)
55 E. Monroe Street
Suite 3850
Chicago, IL 60603

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       4/23/2020        By:    /s/Toni Townsend
                     (date)                Toni Townsend
                                           Authorized Agent for Creditor
